UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-33031 SHUTTERFLY, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3330068 ( State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 2800 Bridge Parkway Redwood City, California (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (650) 610-5200 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T ( § 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filero Accelerated Filerx Non-accelerated Filero Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 27, 2011 Common stock, $0.0001 par value per share TABLE OF CONTENTS Page Number Part I - Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 Part II - Other Information Item 1.Legal Proceedings 26 Item 1A.Risk Factors 26 Item 2.Unregistered Sales of Equity Securities And Use of Proceeds 41 Item 3.Defaults Upon Senior Securities 41 Item 5.Other Information 41 Item 6.Exhibits 42 Signatures 43 Index to Exhibits 44 EXHIBIT 31.01 EXHIBIT 31.02 EXHIBIT 32.01 EXHIBIT 32.02 EXHIBIT 101 Table of Contents PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Item 1. Condensed Consolidated Financial Statements SHUTTERFLY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value amounts) (Unaudited) September30, December31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred tax asset, current portion Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred tax asset, net of current portion - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Deferred tax liability - Other liabilities Total liabilities Commitments and contingencies (Note 6) Stockholders’ equity Common stock, $0.0001 par value; 100,000 shares authorized; 34,666 and27,957 shares issued and outstanding on September 30, 2011 and December 31, 2010, respectively 3 3 Additional paid-in capital Accumulated earnings (deficit) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents SHUTTERFLY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net revenues $ Cost of net revenues Gross profit Operating expenses: Technology and development Sales and marketing General and administrative Total operating expenses Loss from operations ) Interest expense - - - ) Interest and other income, net 5 26 25 Loss before income taxes ) Benefit from income taxes Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted-average shares outstanding - basic and diluted Stock-based compensation is allocated as follows: Cost of net revenues $ Technology and development Sales and marketing General and administrative The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents SHUTTERFLY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of intangible assets Stock-based compensation, net of forfeitures Gain on disposal of property and equipment ) ) Deferred income taxes ) ) Tax benefit from stock-based compensation Excess tax benefits from stock-based compensation ) ) Changes in operating assets and liabilities: Accounts receivable, net ) Inventories ) Prepaid expenses and other current assets ) ) Other assets ) Accounts payable ) ) Accrued and other liabilities ) ) Deferred revenue Net cash used in operating activities ) ) Cash flows from investing activities: Acquisition of business and intangibles, net of cash acquired ) ) Purchases of property and equipment ) ) Capitalization of software and website development costs ) ) Proceeds from sale of equipment Proceeds from the sale of auction rate securities - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Principal payments of capital lease obligations (6 ) (7 ) Proceeds from issuance of common stock upon exercise of stock options Excess tax benefits from stock-based compensation Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental schedule of non-cash investing activities Net change in accrued purchases of property and equipment $ $ Amount due from adjustment of net working capital from acquired business - The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents SHUTTERFLY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 — The Company and Summary of Significant Accounting Policies Shutterfly, Inc., (the “Company”) was incorporated in the state of Delaware in 1999 and began its services in December 1999. The Company is an Internet-based social expression and personal publishing service that enables customers to share, print and preserve their memories by leveraging a technology-based platform and manufacturing processes. The Company provides customers a full range of products and services to organize and archive digital images; share pictures; order prints and create an assortment of personalized items such as photo books, cards and stationery and calendars. The Company is headquartered in Redwood City, California. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and, accordingly, do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited condensed consolidated financial statements include the accounts of Shutterfly, Inc. and its wholly owned subsidiaries. In the opinion of management, all adjustments, consisting primarily of normal recurring accruals, considered necessary for a fair statement of the Company’s results of operations for the interim periods reported and of its financial position as of the date of the interim balance sheets have been included. Operating results for the three and nine months ended September 30, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011, or for any other period. The December 31, 2010 condensed consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. These unaudited interim condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes for the year ended December 31, 2010 included in the Company’s Annual Report on Form 10-K. Fair Value The Company records its financial assets and liabilities at fair value.The accounting standard for fair value provides a framework for measuring fair value, clarifies the definition of fair value, and expands disclosures regarding fair value measurements.Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in an orderly transaction between market participants at the reporting date. The accounting standard establishes a three-tier hierarchy, which prioritizes the inputs used in the valuation methodologies in measuring fair value: Level 1 – Quoted prices in active markets for identical assets or liabilities. Level 2 – Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 – Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Income Taxes The Company uses the liability method of accounting for income taxes. Under this method, deferred tax assets and liabilities are recognized by applying the statutory tax rates in effect in the years in which the differences between the financial reporting and tax filing bases of existing assets and liabilities are expected to reverse. Valuation allowances are established when necessary to reduce deferred tax assets to the amounts expected to be realized. The Company reports a liability for unrecognized tax benefits resulting from uncertain tax positions taken or expected to be taken in a tax return. The application of income tax law is inherently complex. Laws and regulations in this area are voluminous and are often ambiguous. The Company is required to make subjective assumptions and judgments regarding its income tax exposures. Interpretations and guidance surrounding income tax laws and regulations change over time. As such, changes in the Company’s subjective assumptions and judgments can materially affect amounts recognized in the consolidated balance sheets and statements of operations. 6 Table of Contents SHUTTERFLY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The Company’s policy is to recognize interest and /or penalties related to all tax positions in income tax expense.To the extent that accrued interest and penalties do not ultimately become payable, amounts accrued will be reduced and reflected as a reduction of the overall income tax provision in the period that such determination is made.No interest and penalties were accrued as of December 31, 2010 and September 30, 2011. The Company is subject to taxation in the United States, California and fourteen other jurisdictions in the United States. Recent Accounting Pronouncements No new accounting standards have been adopted since the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010 was filed. In September 2011, theFinancial Accounting Standards Boardissued new accounting guidance intended to simplify goodwill impairment testing. Entities will be allowed to perform a qualitative assessment on goodwill impairment to determine whether a quantitative assessment is necessary. This guidance is effective for the Company’s interim and annual periods beginning January 1, 2012. The Company does not believe the adoption of this guidance will have a material impact on its consolidated financial statements. Note 2 — Stock-Based Compensation Stock Option Activity A summary of the Company’s stock option activity for the three and nine months ended September 30, 2011 is as follows (share numbers and aggregate intrinsic values in thousands): Number of Options Outstanding Weighted Average Exercise Price Weighted Average Contractual Term (Years) Aggregate Intrinsic Value Balances, December 31, 2010 $ Granted 75 Exercised ) Forfeited, cancelled or expired ) Balances, March 31, 2011 $ $ Granted 16 Exercised ) Forfeited, cancelled or expired ) Increase due to acquisition Balances, June 30, 2011 $ $ Granted 68 Exercised ) Forfeited, cancelled or expired ) Balances, September 30, 2011 $ $ Options vested and expected to vest at September 30, 2011 $ $ Options vested at September 30, 2011 $ $ During the three months ended September 30, 2011, the Company granted options to purchase an aggregate of 68,000 shares of common stock with an estimated weighted-average grant-date fair value of $22.94 per share. The total intrinsic value of options exercised during the three months ended September 30, 2011, was $9,105,000.Net cash proceeds from the exercise of stock options were $3,356,000 for the three months ended September 30, 2011. 7 Table of Contents SHUTTERFLY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Valuation of Stock Options The Company estimated the fair value of each option award on the date of grant using the Black-Scholes option-pricing model and the assumptions noted in the following table.In the three and nine months ended September 30, 2011, the Company calculated volatility using an average of its historical and implied volatilities as it had sufficient public trading history to cover the entire expected term.In all prior periods, expected volatility also included historical and implied volatility of a peer group of publicly traded entities. The expected term of options gave consideration to historical exercises, post-vesting cancellations and the options’ contractual term. The risk-free rate for the expected term of the option is based on the U.S. Treasury Constant Maturity at the time of grant. The assumptions used to value options granted during the three and nine months ended September 30, 2011 and 2010 were as follows: Three Months Ended September 30, Nine Months Ended September 30, Dividend yield — Annual risk free rate of return % Expected volatility % Expected term (years) Employee stock-based compensation expense recognized in the three and nine months ended September 30, 2011 and 2010, was calculated based on awards ultimately expected to vest and has been reduced for estimated forfeitures. Accounting standards require forfeitures to be estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. Restricted Stock Units The Company grants restricted stock units (“RSUs”) to its employees under the provisions of the 2006 Equity Incentive Plan. The cost of RSUs is determined using the fair value of the Company’s common stock on the date of grant.RSUs typically vest and become exercisable annually, based on a three or four year total vesting term.Compensation cost is amortized on a straight-line basis over the requisite service period. Restricted Stock Unit Activity A summary of the Company’s restricted stock unit activity for the three and nine months ended September 30, 2011, is as follows (share numbers in thousands): Number of Units Outstanding Weighted Average Grant Date Fair Value Awarded and unvested, December 31, 2010 $ Granted Vested ) Forfeited ) Awarded and unvested, March 31, 2011 $ Granted 98 Vested ) Forfeited ) Increase due to acquisition 64 Awarded and unvested, June 30, 2011 $ Granted Vested ) Forfeited ) Awarded and unvested, September 30, 2011 $ Restricted stock units expected to vest, September 30, 2011 8 Table of Contents SHUTTERFLY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Included in the RSU grants for the nine months ended September 30, 2011, are 155,000 RSUs that have both performance and service vesting criteria (“PBRSU”).The performance criteria are tied to the Company’s 2011 financial performance and the service criteria are consistent with vesting described in the Company's 2006 Equity Incentive Plan.Compensation cost associated with these PBRSUs is recognized on an accelerated attribution model and ultimately based on whether or not satisfaction of the performance criteria is probable.If in the future, situations indicate that the performance criteria are not probable, then no further compensation cost will be recorded and any previous costs will be reversed. At September 30, 2011, the Company had $63,042,000 of total unrecognized compensation expense, net of estimated forfeitures, related to stock options and RSUs that will be recognized over a weighted-average period of approximately two years. Note 3 — Net Loss Per Share Basic net loss per share is computed by dividing the net loss attributable to common shares for the period by the weighted average number of common shares outstanding during the period. Diluted net loss per share attributed to common shares is computed by dividing the net loss attributable to common shares for the period by the weighted average number of common and potential common shares outstanding during the period, if the effect of each class of potential common shares is dilutive. Potential common shares includeincremental shares of common stock issuable upon the exercise of stock options and settlement of RSUs. A summary of the net loss per share for the three and nine months ended September 30, 2011 and 2010 is as follows (in thousands, except per share amounts): Three Months Ended September 30, Nine Months Ended September 30, Net loss per share: Numerator Net loss $
